Citation Nr: 1030485	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a back and 
neck injury.

3.  Entitlement to service connection for residuals of a right 
knee injury.

4.  Entitlement to service connection for residuals of a left leg 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse, and his sister

ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel 


INTRODUCTION

The appellant had active service from October 1972 to May 1973, 
with an honorable discharge in May 1973.  He also had periods of 
Reserve and/or National Guard service on various occasions 
between 1972 and 1976, with a December 1977 discharge that has 
been characterized as under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The appellant 
appealed that decision, and the case was referred to the Board 
for appellate review.  

In July 2007 the appellant testified at a videoconference Board 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  

The case was previously before the Board in September 2007 and 
January 2010, on which occasions it was remanded for additional 
development.  The requested development has been completed to the 
extent possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The appellant's back and neck disorder has not been shown to 
be causally or etiologically related to active service.

2.  The appellant's right knee condition has not been shown to be 
causally or etiologically related to active service.

3.  The appellant's left leg disorder has not been shown to be 
causally or etiologically related to active service.

4.  The appellant's bilateral pes planus clearly preexisted his 
entry upon active military service, and did not undergo a 
clinically identifiable permanent increase in severity beyond 
natural progression during that service.  


CONCLUSIONS OF LAW

1.  The appellant's back and neck disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 
3.310(2009).

2.  The appellant's right knee condition was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 
3.310(2009).

3.  The appellant's left leg disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 
3.310(2009).

4.  The appellant's bilateral pes planus was not incurred in or 
aggravated by active military service.  38 U.S.C.A.§§ 1110, 1153, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated April 2004, March 2006, 
November 2007, June 2009 and February 2010.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the appellant's appeal.

The appellant has claimed entitlement to service connection for 
bilateral pes planus, residuals of a back and neck injury, 
residuals of a right knee injury and residuals of a left leg 
injury.  

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic disorder during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the appellant fails to demonstrate any one element, denial of 
service connection will result.

The appellant first claimed entitlement to service connection for 
the listed conditions in January 2004.  A July 2004 rating 
decision denied entitlement to service connection, finding that 
there was insufficient evidence to show that the claimed 
conditions were due to or aggravated by service.  The appellant 
submitted a Notice of Disagreement (NOD) in August 2004.  The RO 
issued a Statement of the Case (SOC) later that month, and in 
September 2004 the appellant filed a Substantive Appeal (VA Form 
9).   The appellant's claim came before the Board in September 
2007 and January 2010.  On both occasions the Board remanded the 
claim for further development.  The requested development has 
been completed and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

With regard to the appellant's claims of entitlement to service 
connection for residuals of a back and neck injury, a right knee 
injury and a left leg injury, the Board notes that the 
appellant's service treatment records indicate that he complained 
of swollen nodes on both sides of his neck in November 1972.  The 
attending physician noted that palpation produced pain, but he 
found no swelling, lymphadenopathy or listing of the spine.  The 
appellant also complained of right knee pain in November 1972.  
The attending physician noted slight effusion with some 
tenderness, but no diagnosis was provided.  In July 1974 the 
appellant also complained of right knee pain, but the attending 
physician found no pain on movement or palpation.  With regard to 
the appellant's left leg, service treatment records indicate that 
he complained of a knot on his lower left leg in November 1972.  
The attending physician stated that there was no pathologic 
diagnosis.  In July 1974, during one of the appellant's drill 
periods he also complained of left leg pain, but the attending 
physician stated that he was unable to find a problem with the 
appellant's left leg or ankle. 

On periodic physical examination in June 1974, the Veteran 
answered in the negative to whether he had or had had recurrent 
back pain; he answered in the affirmative to whether he had or 
had had foot trouble.  A history of mild degree flat feet were 
reported.  The physical examination was negative.  On the annual 
examination in April 1975, he reported that he got pain in his 
back sometimes.  Flat feet were also noted, which were considered 
non-disabling.  It was also reported that he had cramps in his 
left leg and was kicked in the left thigh two weeks earlier.  On 
the annual examination in January 1977, he reported that he had 
had back pain for three years.  He also reported cramps in his 
legs due to pes planus.  The physical examination was negative 
for any pertinent abnormality.  

Post-service treatment records from November 1979 indicate that 
the appellant had minimal narrowing of the C6 intravertebral disc 
which the examiner stated was probably normal.  Other post-
service treatment records from January 1979 show that the 
appellant injured his shoulders and back when he fell from a 
truck and that the appellant was treated for left knee pain.  
Those records state that the appellant attempted to have his 
knees drained two years prior but was told that there was not 
enough fluid to be drained.  The appellant denied significant 
trauma or infection of his knee and the examiner stated that x-
rays did not indicate any evidence of effusion, and that the 
etiology of the appellant's knee pain was unknown.  Additional 
treatment for the left knee is noted in April 1980 and treatment 
for a strained back due to lifting is noted in January 1981.  In 
February 1981 the appellant was treated for neck pain due to 
pharyngitis.  

Other post-service private treatment records from November 1989, 
December 1989 and April 1990 show that the appellant was 
diagnosed with and treated for chronic cervical dorsal 
lumbosacral strain.  These records indicate that the appellant 
fell on a pile of rocks in June 1989 while working for the water 
department.  

In his September 2004 Substantive Appeal (VA Form 9) the 
appellant stated that a bomb rack fell on his neck in August 1974 
and that he went to the hospital and had x-rays performed, but 
this is past the appellant's initial active duty period.  The 
appellant submitted a copy of a hospital code, but this does not 
show treatment for any specific condition and there is no 
evidence of this event in the appellant's service treatment 
records. 

During the appellant's July 2007 hearing before a Veterans Law 
Judge he reiterated his earlier claims.  He indicated that he had 
not been able to obtain medical records showing that his neck was 
injured during service.  The appellant also stated that he 
injured his right knee during active duty while playing 
basketball and that he received treatment for that injury at 
Parkland Hospital.  Finally, he stated that he also injured his 
left leg in 1972, but that he could not remember the 
circumstances of that injury.  

Following the Board's September 2007 remand the appellant was 
afforded a VA examination for his claimed disabilities.  During 
that examination the appellant reiterated his statements 
regarding his claimed neck injury from a bomb rack that he states 
slipped and hit him on the back of the neck.  The appellant 
indicated that since that time he has had pain in the posterior 
neck that will radiate to both trapezius muscles.  The appellant 
also stated that he started having lumbar spine pain in 
approximately 1975 or 1976.  He characterized his current pain as 
excruciating, but stated that he does not take any medication and 
no history of surgery or hospitalizations was noted.  Physical 
examination of the cervical spine revealed tenderness to 
palpation along the C6/7 area, but no muscle spasms.  Range of 
motion studies showed flexion from zero to 45 degrees with pain 
at 45 degrees, extension from zero to 45 degrees with pain at 45 
degrees and right and left flexion from zero to 30 degrees with 
pain at 30 degrees.  There was no evidence of increased fatigue, 
weakness, lack of endurance or incoordination on repetitive 
motion testing, but there was evidence of increased pain on 
repetition.  Physical examination of the lumbar spine revealed a 
slow and guarded gait.  The appellant complained of pain with 
attempting to lay flat on the examination table and stated that 
his back spasms when doing so.  Straight leg raising supine was 
positive bilaterally at 30 degrees and negative when sitting.  
Range of motion studies indicated forward flexion from zero to 45 
degrees with pain at 45 degrees, extension from zero to 20 
degrees with pain at 20 degrees, right and left lateral flexion 
from zero to 20 degrees with pain at 20 degrees and right and 
left rotation from zero to 30 degrees with pain at 30 degrees.  
Tenderness to palpation along the L4-5/L5-S1 areas was noted, but 
no muscle spasms were indicated.  While increased pain was noted 
on repetitive motion testing there was no increased fatigue, 
weakness, lack of endurance of incoordination.  The examiner 
indicated that the appellant's spine had normal curvature.  The 
examiner opined that the appellant's current complaints for neck 
and back injury are less likely than not related to military 
service.  He stated that he could find no evidence in the 
appellant's service treatment records showing complaints of neck 
and back pain in relation to trauma, sprain, strain, etc.  He 
further stated that there was evidence from Parkland Hospital 
showing treatment for neck and back pain in relation to various 
on-the-job injuries after separation, but that this was not 
linked to military service.  

The VA examiner also evaluated the appellant's claimed right and 
left leg disabilities.  During the examination the appellant 
stated that in 1973 he started experiencing right and left knee 
pain.  He indicated that he was given one-day whirlpool treatment 
for his right knee, but no further treatment while in the Marine 
Corps.  He stated that he has been treated at Parkland since the 
1970s upon his return to the Dallas area, but could not recall 
what he was told at Parkland as far as a diagnosis for his right 
knee.  The appellant stated that his right knee was having 
"numbness pain," but he rated this pain a zero out of ten.  The 
appellant's primary concern was that his right leg gives out on 
him approximately once a month.  No medications, surgery or 
hospitalizations were noted.  When asked about his left knee the 
appellant stated that while not under any treatment he has 
continuous pain that he rated a four or five out of ten, with 
flares increasing the pain to seven or eight out of ten.  The 
Veteran described the pain as excruciating and indicated that he 
has painful clicking and popping in the knee and episodes of 
giving out approximately once a month.  No locking was indicated.  

Physical examination of the right knee revealed an antalgic gait, 
but no swelling.  Lachman's and McMurray's tests were both 
negative.  The knee was stable to varus and valgus stress and 
anterior and posterior drawer were negative.  There was 
tenderness to palpation in the popliteal space, but no palpable 
crepitus.  Distal sensation was intact and the appellant did not 
exhibit any increase pain, fatigue, weakness, lack of endurance 
or incoordination on repetitive motion testing.  Range of motion 
of the right knee was zero to 100 degrees.  Physical examination 
of the left knee revealed tenderness to palpation in the 
infrapatellar area and popliteal space.  Lachman's test was 
negative, but McMurray's test was positive for pain only.  The 
knee was stable to varus and valgus stress and anterior and 
posterior drawer were negative.  Range of motion of the left knee 
was zero to 90 degrees with pain at 90 degrees.  There was some 
slight swelling indicated.  Increased pain on repetitive motion 
testing was indicated, but there was no increased fatigue, 
weakness, lack of endurance or incoordination.  Some mild 
palpable crepitus was noted in range of motion testing.  The 
examiner opined that the appellant's complaints of bilateral knee 
pain were less likely than not related to military service.  He 
stated that the appellant was treated for a complaint of right 
knee pain in 1972 and in 1974 and that the attending physician 
could find no pathology on either visit.  He also cited records 
from private medical facilities showing various treatments for 
on-the-job injuries for both knees.  The examiner indicated that 
based on the evidence in the record, none of the appellant's 
complaints are related to military service, but that they are 
related more to his after service on-the-job injuries and 
attrition.  

Following the Board's January 2010 remand the RO/AMC obtained the 
appellant's Social Security Administration records.  These 
records indicate findings consistent with the treatment records 
outlined above and do not present any etiological link between 
the appellant's claimed conditions and his time in service.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the appellant was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of the claimed conditions and a nexus or 
relationship between those conditions and service, or between 
those conditions and another service-connected disorder.  The 
appellant has presented no evidence of any link between his 
claimed conditions and any incident of service beyond his own 
unsupported statements.  

While the Veteran has stated that he has had neck pain since 
service, this must be viewed in light of the other evidence.  The 
contemporaneous records reflect that his neck and back complaints 
following service have been associated with injuries he sustained 
after service.  No history of neck or back pain since service is 
reflected until many years after service and after these 
intercurrent injuries.  Accordingly, his statements are not 
considered credible.  In the absence of any evidence showing 
possible etiology during the appellant's period of service or 
evidence showing that the appellant's claimed conditions date 
back to his period of service the claims for service connection 
must be denied.  

The appellant has clearly expressed his belief that the claimed 
conditions are related to service and the Board does not doubt 
his sincerity.  However, there is insufficient evidence to show 
that the appellant's neck and back disorder, right leg disorder 
or left knee disorder date back to service, and the Board notes 
that the appellant is not competent to offer an opinion on a 
matter clearly requiring medical expertise, including the 
etiology of his claimed conditions.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in 
which the appellant's lay beliefs alone can serve to establish 
any association between the appellant's claimed conditions and 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, his lay 
report is outweighed by the other evidence of record, including 
the VA examination report, which indicate that the appellant's 
claimed conditions were not due service.

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the appellant's claimed 
conditions began during active service or are causally related to 
any incident of active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection is not warranted.

With regard to the appellant's claim of entitlement to service 
connection for pes planus, the Board notes that the provisions of 
38 U.S.C.A. § 1111 provide that an appellant will be presumed to 
have been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates than an injury or disease existed prior 
thereto.  Thus, the applicable legal standard requires a 
determination as to whether clear and unmistakable evidence 
exists that both (1) the appellant's pes planus pre-existed 
service and (2) whether such disorder was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003 (July 
15, 2003).  

The appellant's service treatment records from November 1972 
indicate that the appellant had preexisting pes planus.  
Subsequent treatment records indicate that after finishing his 
active duty the appellant went to the Naval Air Station medical 
center and was referred to the Carswell Air Force Base for 
evaluation for special boots in September 1977.

The appellant was afforded a VA examination in connection with 
his claim of entitlement to service connection for pes planus in 
June 2004.  During that examination the appellant stated that his 
feet would hurt when he marched and when they slammed their feet 
down on the pavement.  He stated that he had flat feet prior to 
that, but that they felt worse after that activity.  When asked 
how his feet were currently bothering him the appellant stated 
that he needs to hold his left third toe up in extension and that 
it will not rest down on the floor properly.  The appellant 
indicated that he could not walk a full block and feels like the 
tissue is pulling away.  He also stated that his bunions were 
hurting him and that he cannot be on his feet for an 8-hour job.  
On physical examination the examiner found that the appellant's 
feet are essentially the same bilaterally except that the 
appellant tends to hold his third and fourth toes elevated from 
the floor.  The examiner stated that the appellant's feet were 
mild to moderate in flatness.  The heel and tendo Achilles were 
well-aligned.  The examiner stated that he could not see any 
definitely swelling or localized tenderness, except that the 
third toe appeared somewhat tender.  He did not find any abnormal 
weight bearing areas on the feet and did not find any 
instability.  No pain was elicited on manipulating the feet and 
the appellant's gait was reasonable good.  The examiner's 
diagnosis was mild to moderate flat feet and bilateral hallux 
valgus of the great toe.  He further stated that the appellant's 
feet appeared to be functionally adequate and that he did not 
know why the appellant held his left third toe in extension or 
why his symptoms were so severe

Private treatment records submitted by the appellant from 2004 
and 2005 also indicate treatment for foot pain.  An assessment 
from November 2004 indicates diagnoses of plantar fasciitis, pes 
planus, bunions and hammertoe deformity.  

During the appellant's July 2007 hearing before a Veterans Law 
Judge the appellant stated that he injured himself in the 
military in training on his feet and that he's had a problem with 
them ever since.  He claimed that the condition was aggravated 
because he was pounding on the ground with his feet constantly 
and that his feet used to swell as a result.  He also stated that 
he was put in a whirlpool to alleviate the pain periodically.  
With regard to his current symptomatology, the appellant stated 
that he has hallux valgus feet, pain in his toes and lots of 
calluses.  He stated that it is difficult for him to get around 
on his feet because of the pain.  

Most recently, the appellant was afforded an additional VA 
examination in June 2009.  During that examination the appellant 
stated that he started having bilateral foot pain in 
approximately 1972 or 1973 while in basic training and that he 
was treated one time with whirlpool soaks.  The appellant further 
stated that after this treatment he continued to have pain, but 
that he was able to complete his training and did not seek 
further treatment.  The appellant indicated that he has continued 
to have pain in his feet, but that he has not sought consistent 
care.  On physical examination the examiner stated that the 
appellant's gait was antalgic with the aid of a forearm crutch.  
Both feet showed hallux valgus deformity with approximately 20 
degrees of angulation.  No callus formations on either plantar 
aspect of the feet were noted, but there was some thickening of 
the skin over the heels.  No swelling was present and there was 
no forefoot pain with torsion with the hind foot stabilized.  
Distal sensation was intact.  Mild hammertoes were noted 
bilaterally, as was mild pes planus, non-weight bearing.  On 
weight-bearing pes planus increased with a less than 10 degree 
valgus angulation of the Achilles.  There was no evidence of high 
arch, claw foot or vascular changes, no unusual wear pattern to 
the shoes and no evidence of abnormal weight bearing.  The 
examiner opined that the appellant's bilateral pes planus is less 
likely than not related to military service.  He stated that the 
appellant was treated for a bruised sole during one of his 
training periods and that it was noted that the appellant had 
flat feet prior to service.  The examiner also stated that there 
was no evidence of treatment for aggravation of flat feet during 
active duty.  

As indicated above, following the Board's January 2010 remand the 
RO/AMC obtained the appellant's Social Security Administration 
records.  These records indicate findings consistent with the 
treatment records outlined above and do not present any evidence 
showing that the appellant's pes planus was aggravated by 
service.

After a review of all the medical evidence presented, the Board 
finds that there is clear and unmistakable evidence that pes 
planus existed prior to service.  Furthermore, the Board finds 
that there is clear and unmistakable evidence that the 
appellant's pes planus was not aggravated by active service 
beyond that worsening due to the natural progression of the 
disease.  The appellant's service treatment records and the VA 
examination reports indicate that the appellant has admitted on 
several occasions that he had flat feet prior to his time in 
service.  The reports submitted by the VA examiners, in 
particular the June 2009 report, indicate a full review of the 
appellant's claims file, including all service and post-service 
records.  The opinion is based on well-reasoned medical 
conclusions that are supported by the record.  Thus, the entirety 
of the probative medical evidence of record clearly shows that 
the appellant's pes planus existed prior to service and was not 
aggravated therein.  

By contrast, the only evidence indicating that pes planus was 
aggravated by service consists of statements by the appellant 
himself.  As a lay person the appellant is not competent to offer 
an opinion on a matter clearly requiring medical expertise, such 
as discerning whether service may have aggravated the appellant's 
preexisting pes planus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Even according the appellant's statements some 
probative value, they are outweighed by that of a medical 
professional who had access to the claims file.  See also 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

As the Board has determined that the disability existed prior to 
service and was not aggravated during service, there is no basis 
to consider service connection based upon direct incurrence.  
Therefore, service connection for pes planus is denied, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for residuals of a back and 
neck injury in denied.

Entitlement to service connection for residuals of a right knee 
injury is denied.

Entitlement to service connection for residuals of a left leg 
injury is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


